UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANGELIA PRIM,                                   DOCKET NUMBER
                         Appellant,                  AT-0752-14-0025-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: November 21, 2014
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Angelia Prim, Loxley, Alabama, pro se.

           Barry D. Thorpe, Miami, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the appellant’s removal. Generally, we grant petitions such as this one
     only when: the initial decision contains erroneous findings of material fact; the
     initial decision is based on an erroneous interpretation of statute or regulation or


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.            5 C.F.R.
     § 1201.113(b).
¶2        The agency removed the appellant for failure to maintain a regular work
     schedule.   Initial Appeal File (IAF), Tab 5 at 23, 26.      The agency’s charge
     specified six instances when the appellant was late without authorization. Id. at
     26. In deciding to remove the appellant, the agency also considered her prior
     discipline for attendance problems, which resulted in two 14-day suspensions on
     February 19, 2013, and June 25, 2013, a letter of warning on February 16, 2012,
     and a 7-day suspension on December 12, 2012. Id. at 24, 26.
¶3        The appellant filed an appeal of her removal and raised affirmative defenses
     alleging    gender   discrimination,   disability   discrimination    (failure    to
     accommodate), and harmful procedural error. IAF, Tab 1 at 4, Tab 6 at 2. The
     administrative judge issued an order informing the appellant of her burden of
     proof on her affirmative defenses, and she responded. IAF, Tabs 6, 19. After
     holding the requested hearing, the administrative judge found that the agency
     proved its charge of failure to maintain a regular work schedule and affirmed the
     agency’s removal decision.       IAF, Tab 51, Initial Decision (ID).             The
     administrative judge also found that the appellant failed to prove her affirmative
                                                                                      3

     defenses, the agency proved nexus, and the removal penalty was reasonable. ID
     at 5, 7-15.
¶4         The appellant filed a petition for review, consisting of one paragraph in
     which she expresses her general disagreement with the administrative judge’s
     decision and findings of fact. Petition for Review (PFR) File, Tab 1 at 3. The
     appellant does not specifically dispute any of the charged misconduct. We have
     considered the appellant’s nonspecific arguments challenging the administrative
     judge’s findings of fact, and we discern no reason to reweigh the evidence or
     substitute our assessment of the record evidence for that of the administrative
     judge in this appeal. See PFR File, Tab 4 at 6-15; see also Crosby v. U.S. Postal
     Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason to disturb the
     administrative judge’s findings when the administrative judge considered the
     evidence as a whole, drew appropriate inferences, and made reasoned
     conclusions); Broughton v. Department of Health & Human Services, 33 M.S.P.R.
     357, 359 (1987) (same).
¶5         On review, the appellant also challenges the administrative judge’s finding
     that she failed to prove her affirmative defense of disability discrimination based
     on the agency’s alleged failure to provide reasonable accommodation for her
     medical condition of narcolepsy. PFR File, Tab 1 at 3; IAF, Tab 19. In support
     of her petition for review, the appellant argues that everyone in the agency knew
     about her disability. PFR File, Tab 1 at 3. It is undisputed that, when the agency
     hired the appellant in 2007, a physician certified that she did not require
     accommodation because her narcolepsy was controlled. ID at 8; IAF, Tab 5 at 77.
     The appellant has not submitted any new evidence or argument showing that:
     (1) her condition of narcolepsy was no longer controlled, (2) her condition caused
     her unscheduled absences on the relevant dates, or (3) the administrative judge
     erred in finding that the appellant failed to establish that she was disabled
                                                                                         4

pursuant to 29 C.F.R. § 1630.2(g)(1)(i) or (ii). 2 ID at 9. We therefore find that
the appellant has not shown that the administrative judge erred in finding that she
failed to prove her affirmative defense of disability discrimination. Based on the
foregoing, we deny the appellant’s petition for review. 3 ID at 1, 7-15.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
       You have the right to request further review of this final decision.

Discrimination Claims: Administrative Review
       You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                             Office of Federal Operations
                    Equal Employment Opportunity Commission
                                P.O. Box 77960
                            Washington, D.C. 20013

       If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                             Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                 Suite 5SW12G
                            Washington, D.C. 20507

       You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your

2
  In pertinent part, 29 C.F.R. § 1630.2(g)(1) generally defines a person with a disability
as an individual with: (i) a physical or mental impairment that substantially limits one
or more of the major life activities of such individual; or (ii) a record of such an
impairment.
3
  Although the appellant attempted to raise additional arguments on review, they are
unintelligible and, as such, present no basis for disturbing the initial decision affirming
her removal.
                                                                                    5

representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.